DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2020 has been entered.
 
Claim Interpretation
The claims in this application contain a limitation directed to the dehydration apparatus being configured (claim 17) so that organic solvent can follow only one path through the dehydration apparatus. This limitation has been interpreted as inclusive of the dehydration apparatus includes an entrance and an exit and the “only one path” is the flow from the entrance through the dehydration apparatus to the exit of the dehydration apparatus. It is noted that this interpretation is consistent with the instant specification as originally filed, including the drawings, because there is no additional structural details of the dehydration apparatus shown or described and therefore there is no support for specific limitations directed to what is occurring within the dehydration apparatus. 
The claims in this application contain a newly added limitation directed to the controller configured to control the dehydration apparatus to prevent the vessel from containing a greater amount of water than an amount of the solvent (claim 17). This 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-6, 10, 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura (prev. presented US 2008/0236639) in view of US Patent Application Publication 2007/0109912 of Urquhart et al., hereinafter Urquhart.
Regarding claim 1, Kimura teaches a vessel configured to contain an organic solvent (3 Fig 1 (Regarding specifically being an organic solvent, while the prior art teaches this, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).); a dehydration apparatus coupled with the vessel (51 and 55 and lines 49 and 53 Fig 1, note the dehydration apparatus is In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). Regarding the same single recirculation path, the path during operation of the controller to control the dehydration apparatus includes flow through valve 15 to valve 19 to valve 63 and then through the dehydration apparatus and out of the dehydration apparatus to line 11 containing heater 21. Additionally, the dehydration apparatus in the more detailed version of unmodified Fig 1 is capable of being operated with only one path depending on how the valves are opened and shut. Therefore it is capable of meeting the intended use of the “constructed so that the organic solvent can follow only one path through the dehydration apparatus” limitation. It has been held that omission of an element with a corresponding omission of function is within the level of ordinary skill. In re Wilson 153 USPQ 740 (CCPA 1967); In re Portz 145 USPQ 397 (CCPA 1965); In re Larson 144 USPQ 347 (CCPA 1965); In re Karlson 136 USPQ 184 (CCPA 1963); In re Listen 58 USPQ 481 (CCPA 1943); In re Porter 20 USPQ 298 (CCPA 1934). Regarding liquid of organic solvent with water residue, this is related to the contents of the apparatus. Further, because the reference is replacing water with solvent, it is removing water from a liquid consisting of organic solvent with water residue. Kimura fails to teach the endpoint detection by the water content monitor is performed using periodic automatic measurements. Kimura teaches monitoring with the water content monitor during real time monitoring process [0084], but fails to teach how this is performed. In the same field of endeavor of liquid semiconductor processing apparatuses [0003] including bath processing apparatuses (Fig 5), Urquhart teaches that the real time concentration measurements using an in line monitor of the to be recycled liquid from a bath (528 Fig 

    PNG
    media_image1.png
    820
    624
    media_image1.png
    Greyscale

Regarding claims 3-4, the solvent is isopropyl alcohol (IPA) (39 Fig 1). Further, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  
Regarding claim 5, the dehydration apparatus comprises molecular sieves [0055].
Regarding claim 6, Kimura remains as applied to claim 5 above. Kimura teaches sieves and teaches the water concentration may be reduced to 1000 ppm or less [0124]. Therefore, Kimura teaches the dehydration apparatus (or the molecular sieve) is capable of (or adapted to) remove water to 300 ppm or lower. If there is a structural difference to the sieves or apparatus, then it is noted it would have been obvious to adapt the apparatus and sieves of Kimura to remove water to 300 ppm or lower, because Kimura is teaching removing water from the treating liquid and includes a final concentration of 1000 ppm or less which includes 300 ppm. Removing water is a result effective variable of the apparatus, and therefore it would be obvious to optimize the removal to result in even lower concentrations of the water.
Regarding independent claim 10, Kimura in view of Urquhart remains as applied to the analogous limitations of independent claim 1 above. The reactant vessel comprises an out flow portion (13 Fig 1) and an inflow portion (9 Fig 1); the dehydration apparatus comprises an outflow portion and an inflow portion (see modified Fig 1 the outflow includes the lower portion connected to the portion of line 11 including heater 21 and the inflow includes the portion connected to the line having valve 63). Kimura has taught a monitor (95 Fig 1) may be on line 11 which would inherently require an inflow In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 12, Kimura teaches the monitor is adapted to compare the water content of the solvent to a threshold [0066], [0082], & [0124].
Regarding claim 13, Kimura teaches the detector may be adapted to measure an absorbance of infrared energy by the solvent [0064].
Regarding claims 14 and 15, Kimura teaches the detector monitors continuously [0124]. It is noted that the detector is capable of monitoring only periodically because Kimura teaches one signal is sent after another which indicates the spacing of the 
Regarding claim 16, Kimura teaches the dehydration apparatus comprises molecular sieves [0055].
Claim 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura in view of Urquhart as applied to claims 1 and 5 above and further in view of Meyer (prev. presented US Patent 5294615).
Regarding claim 7, Kimura in view of Urquhart remains as applied to claim 5 above. Kimura fails to teach the molecular sieves comprise a zeolite compound. Addressing the same problem of drying a solvent including IPA (isopropyl alcohol), Meyer teaches that it is known to use zeolite molecular sieves to remove water from the solvent (col 3, ln 27-40). Kimura is modified by Meyer to include zeolites as the molecular sieves. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include zeolites as the molecular sieves because Kimura does not limit the type of molecular sieve and Meyer demonstrates zeolites are an art recognized type of molecular sieve for removing water from solvents including IPA.
Regarding claim 8, Kimura in view of Urquhart remains as applied to claim 1 above. Kimura fails to teach using a chemical drying agent to dry the organic solvent. Meyer teaches that in addition to using molecular sieves, a chemical drying agent such .
Claims 11  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura in view of Urquhart as applied to claim 10 above and further in view of Ikemoto (prev. presented US 2005/0020463).
Regarding claim 11, Kimura in view of Urquhart remains as applied to claim 10 above. Kimura teaches the holder (7) for dipping a plurality of wafers but fails to teach a wafer cassette or the holder to dip a wafer cassette. In the same field of endeavor of liquid processing and cleaning semiconductor device substrates (abstract), Ikemoto teaches that the apparatus for dipping substrates may include an arm for holding a cassette of substrates for batch processing [0096]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Kimura to include the cassette and arm for holding and dipping a cassette in the apparatus as taught by Ikemoto because Kimura does not limit the structure of the arm and indicates a plurality of wafers may be processed and Ikemoto teaches the cassette and arm for dipping a cassette may be used in an apparatus for liquid cleaning a substrate by dipping in a tank [0095].
Claims 17 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura in view of Urquhart and Ikemoto.

Regarding independent claim 17, Kimura in view of Urquhart remains as applied to the analogous limitations of independent claims 1 and 10. Kimura teaches a vessel containing solvent and molecular sieves [0055]. Kimura teaches the controller (97 Fig 1) configured to control the dehydration apparatus [0065] to prevent the vessel from containing a greater amount of water than solvent [0066] (note that as explained the claim interpretation section, this is inclusive of control to prevent the vessel from containing a greater amount of water than solvent for at least a period of operation of the dehydration apparatus. Further, the replacement of the water with solvent occurs at step S2 [0074] before the controller operates the dehydration apparatus [0076-0079]). Kimura teaches the holder (7) for dipping a plurality of wafers but fails to teach a wafer cassette or the holder to dip a wafer cassette. In the same field of endeavor of liquid processing and cleaning semiconductor device substrates (abstract), Ikemoto teaches that the apparatus for dipping substrates may include an arm for holding a cassette of substrates for batch processing [0096]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Kimura to include the cassette and arm for holding and dipping a cassette in the apparatus as taught by Ikemoto because Kimura does not limit the structure of the arm and indicates a plurality of wafers may be processed and Ikemoto teaches the cassette and arm for dipping a cassette may be used in an apparatus for liquid cleaning a substrate by dipping in a tank [0095].
Regarding claim 19, Kimura teaches the monitor is adapted to compare the water content of the solvent to a threshold [0066], [0082], & [0124]. The apparatus is capable functioning to stop recirculation when the water content is below a threshold.
Regarding claim 20, Kimura teaches the threshold may be 1000 ppm or less [0124]. Therefore, Kimura teaches the dehydration apparatus would be capable of having a threshold of 300 ppm or lower. If there is a structural difference to the apparatus, then it is noted it would have been obvious to adapt the apparatus and sieves of Kimura to remove water to 300 ppm or lower, because Kimura is teaching removing water from the treating liquid and includes a final concentration of 1000 ppm or less which includes 300 ppm. Removing water is a result effective variable of the apparatus, and therefore it would be obvious to optimize the removal to result in even lower concentrations of the water and set a threshold to be lower as desired for the specific device or substrate being dried.
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura in view of Urquhart as applied to claim 1 above, and further in view of Nguyen (prev. presented US 2005/0188919).
Kimura in view of Urquhart remains as applied to the limitations of claim 1 above. Kimura fails to teach the solvent may be reused because Kimura teaches a drain. Addressing the same problem of treating wafers in a solvent bath (abstract), Nguyen teaches that the drain (15 in Kimura) may be connected to a recycle system rather than just a drain [0036]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Kimura to include the teaching of Nguyen of connecting the drain to a solvent recycle system because Nguyen teaches this is an alternative to a drain and because it results in lower processing costs by lowering chemical disposal costs and lowering chemical supply costs by allowing solvent to be reused rather than disposed each use. Regarding the same circulation In re Wilson 153 USPQ 740 (CCPA 1967); In re Portz 145 USPQ 397 (CCPA 1965); In re Larson 144 USPQ 347 (CCPA 1965); In re Karlson 136 USPQ 184 (CCPA 1963); In re Listen 58 USPQ 481 (CCPA 1943); In re Porter 20 USPQ 298 (CCPA 1934). Additionally, this limitation is directed to the contents of the apparatus and the apparatus is capable of being operated to recirculate the solvent liquid.
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura in view of Urquhart and Ikemoto as applied to claim 11 above, and further in view of Kumagai (prev. presented US 6620260).
The combination remains as applied to claim 11 but fails to teach the horizontal spacing. Addressing the same problem of putting wafers in a batch in a bath, Kumagai demonstrates horizontal spacing between the substrates in the holder (Fig 3). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the combination to include the horizontal spacing between substrates because Kumagai demonstrates this as a way for processing a batch of wafers and the combination already demonstrated the wafers being in a vertical orientation.
Claim 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura in view of Urquhart and Ikemoto as applied to claim 17 and further in view of Meyer (prev. presented US 5294615).
Regarding claim 25, Kimura in view of Urquhart and Ikemoto remains as applied to claim 17 above. Kimura fails to teach the molecular sieves comprise a zeolite compound. Addressing the same problem of drying a solvent including IPA (isopropyl alcohol), Meyer teaches that it is known to use zeolite molecular sieves to remove water from the solvent (col 3, ln 27-40). Kimura is modified by Meyer to include zeolites as the molecular sieves. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include zeolites as the molecular sieves because Kimura does not limit the type of molecular sieve and Meyer demonstrates zeolites are an art recognized type of molecular sieve for removing water from solvents including IPA.


Response to Arguments
Applicant's arguments filed 9/23/2020, hereinafter reply, have been fully considered but they are not persuasive. 
Regarding the amendment to include periodic automatic measurements (reply p8-9), this has been addressed with new reference Urquhart which teaches periodic measurements as an alternative to continuous measurements.
Regarding the amendment to control the dehydration apparatus to prevent the vessel from containing a greater amount of water than an amount of solvent (reply p10-.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0097124 teaches monitoring, including infrared monitoring continuously or periodically (constant rate) of a solvent including to measure water [0043].                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARGARET D KLUNK/Examiner, Art Unit 1716          

/KARLA A MOORE/Primary Examiner, Art Unit 1716